125 F.3d 859
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Bernard RHODES, Plaintiff-Appellant,v.M. MOSCOVICH, Dr.;  GILBERT SAINZ, Defendants-Appellees.
No. 97-15339.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 22, 1997.**Decided Sept. 26, 1997.

Appeal from the United States District Court for the Eastern District of California, No. CV-95-00029-JFM;  Garland E. Burrell, District Judge, Presiding.
Before HALL, BRUNETTI, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Bernard Rhodes, a California state prisoner, appeals pro se the district court's summary judgment in favor of prison physicians in Rhodes' 42 U.S.C. § 1983 action alleging deliberate indifference of his serious medical needs.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review the district court's grant of summary judgment de novo, see Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.


3
Rhodes contends that the district court erred in granting summary judgment to defendants Moscovich and Sainz.  "The party opposing the summary judgment may not rest on conclusory allegations, but must set forth specific facts showing that there is a genuine issue for trial."  Berg v. Kincheloe, 794 F.2d 457, 459 (9th Cir.1986).


4
Here, Rhodes offered no evidence regarding the actions of defendants Moscovich and Sainz, and in fact mentions both defendants only fleetingly in his unverified complaint.1  Accordingly, the district court did not err in granting defendants' motion for summary judgment.  See Barnett, 31 F.3d at 815.

AFFIRMED.2


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, Rhodes's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 On appeal, Rhodes submits a document mentioning defendant Moscovich.  We decline to consider this evidence as it was not submitted to the district court.  See Fed.  R.App. P. 10(a)


2
 We do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal